SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment be AFFIRMED.
Plaintiff-appellant David Bullock, pro se, appeals from a judgment entered on April 12, 2004 in the United States District Court for the Southern District of New York (Chin, J.), granting defendants-appellees’ motion for summary judgment as to all claims. We assume familiarity with the facts, the procedural context, and the issues on appeal.
1. Any insufficiency in the notice given by the district court to Bullock as to the nature or consequences of defendants-appellees’ summary judgment motion does not warrant reversal. See Sawyer v. Am. Fed’n of Gov’t Employees, 180 F.3d 31, 35-36 (2d Cir.1999) (no reversal where “it is reasonably apparent that the litigant understood the nature of the adversary’s summary judgment motion and the consequences of not properly opposing it”).
2. For substantially the reasons stated by the district court, the judgment is AFFIRMED.